
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 780
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To promote the safe use of the Internet by
		  students, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Internet Safety Act of
			 2009.
		2.Promoting the
			 safe use of the Internet by studentsEach local educational agency that receives
			 funds under part D of title II of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6751
			 et seq.) or part A of title IV of such Act (20 U.S.C. 7101 et
			 seq.) may use such funds to develop and implement programs that
			 promote the safe use of the Internet by students, such as programs that—
			(1)educate students
			 about appropriate online behavior, including interacting with individuals on
			 social networking Web sites and in chat rooms;
			(2)protect students
			 against online predators, cyberbullying, or unwanted exposure to inappropriate
			 material; or
			(3)promote
			 involvement by parents in the use of the Internet by their children.
			
	
		
			Passed the House of
			 Representatives June 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
